Title: From George Washington to John Augustine Washington, 26 November 1777
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Camp at White Marsh [Pa.] 12 Miles from Phila. Novr 26th 1777.

Your Letters of the 26th of Octr and 7th Instt have come safe to hand—by the last, it would appear that a Letter which I wrote you about the 18th of Octr had not reached you which I am exceeding sorry for as, to the best of my recollection, I wrote you very fully on the posture of our affairs and should be exceedingly concernd if it should have fallen into the hands of the Enemy or some disaffected Rascal who would make an improper use of it. In that Letter (which upon Second thoughts I put under cover to Colo. Lewis open, as I had not time to write two, that he might also be apprizd of our Situation) I inclosed one to my Sister thanking her for the nice and elegant Stockings she was obliging enough to send me accompanied by an Affectionate Letter written I think in June but which with the Stockings never got to my hands till about the 15th of last Month. If those Letters of mine to you, & her, have miscarried which I shall be exceeding sorry for I shall be obliged to you now to thank my Sister for the present and assure her that I shall set great store by them, & will wear them for her sake.
Red Bank, or Fort Mercer, being little more than an aid to Fort Mifflin was evacuated about 4 days ago upon a large body of Troops being

thrown over the River for the purpose of reducing it—so soon as I got information of the design I also detached pretty largely in hopes of saving the Fort but the Enemy having a small distance to go and great convenience of crossing, whilst we were deficient in the latter and had a circuitous rout to March by, it was found impracticable; and now I have only to lament my having made the detachment, as, by Intelligence, the Enemy are recrossing to Phila. and may in our divided state fall upon us with their whole force which would not gibe well with our present circumstances—I have however ordered them back with all possible expedition, and shall look for them in a couple of days. when they arrive with the assistance of some of the Northern Troops which have joind us within these few days from Genl Gates we shall be in a more respectable footing than we have been the whole Campaign but, unfortunately, before this Junction happened the Enemy had fortified themselves so strongly that it is now impossible to attack them with the least hopes of success. they have also, by removing the obstructions in the river, got up their shipping to the City and of consequence their provisions Stores &ca—had the reinforcement from the Northward arrived but Ten days sooner it would, I think, have put it in my power to have saved Fort Mifflin (which defended the Cheveaux de frieze) and consequently have rendered Phila. a very ineligable Situation for them this Winter. they have also received a reinforcemt from New York. but not quite so large I believe as ours. with truth I beleive I may add, that, till within these few days, I have never (notwithstanding the numbers given me by the World & which it was not my Interest to contradict) had as many Men in the field under my immediate command as Genl Howe has had under his altho we have fought him twice, and prevented him hitherto from obtaining other advantages than that of possessing himself of the City which but for the eclat it is attended with brings no solid advantage to their Arms. The Militia which have been called upon in aid of our Troops (Continentals I mean) have come out in such a manner that before you could get a second class of them the first were always gone, by which means altho the sound of them was great you never could Increase your real numbers & strength.
The attack upon red bank al[ia]s Fort Mercer sometime ago, followed by the loss of at least 400 Hessians killed & wounded, with their leader Count Donop as also the burning of the Augusta Man of War of 64 Guns & the Merlin Sloop of 18 is true. Indeed the number of Men lost at the attack of Fort Mercer is said to be much more than 400—that many we are sure of. at different times during the Siege of Fort Mifflin they lost many Men. the above ships however were not destroyed by either Fire rafts or our Galleys—the first took fire by accident and blew up—the other getting a ground and apprehending danger 

from the explosion of the Augusta, was set fire to by the Crew & Abandoned. both these things though happened during the attack on the Fort.
My love attends my Sister, the young Married couple, and the rest of your family—My Complimts to all friends—and with sincere regard I am Dr Sir Yr Most Affecte Brother

Go: Washington


P.S. I expect part of the troops which I sent to Jerseys back to Night & the residue in a day or two.

